Bloodworm, J.
“No brief filed in this court by an attorney who, at the time the case to which such brief relates is called in its order for a hearing, is not a licensed practitioner at this bar, will be considered; and . . where no appearance is made for the plaintiff in error other than by the filing of such brief, the case will be dismissed for want of prosecution.” Brice v. Chapman, 95 Ga. 799 (2) (22 S. E. 525). Under the foregoing ruling the writ of error in this case must be

Dismissed.


Broyles, C. J., and Luke, J., concur.